Title: To James Madison from David Yancey, 12 September 1807
From: Yancey, David
To: Madison, James



Sir
Yanceyville Sep. 12th. 1807

Supposing you were at your seat in Orange, I wrote you on 10th. inst., inclosing a certificate of a justice of the peace of this county, that I am a native of the state, & requesting that you would be so good as to forward me a protection, as I am about to leave the U. S., in afew days, in search of a climate more favourable to my health.  The servant, understanding you were not at home, left that letter with it’s enclosure at Mr. Bibb’s store to be forwarded to you.  I have directed the servant to wait on you with this & if the other has not been forwarded to deliver that also.  If convenient you will greatly oblige me by forwarding the protection by the servant.  If not, it might answer my purpose if I could receive it at Richmond by the 20th. inst. or at Norfolk by the 25th. if you would take the trouble to forward it by post.  Permit me to repeat the assurances of my very high respect

David Yancey

